DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):

 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, and 10 recite the limitation “raw steel golf shaft.” The limitation is ambiguous, a) because it is not clear whether the limitation “raw” refers to “raw steel” or to a steel golf shaft which is raw, or uncoated, and b) because the term “raw steel” has multiple definitions (e.g. “crude steel,” which 
Claim 6 requires that “pre-treating includes rust-proofing.” The limitation is indefinite, because it is not clear how “rust-proofing” an exterior surface of a “raw steel golf shaft” before application of the colored coating is consistent with “applying a colored coating directly to exterior surfaces of the raw steel golf shaft,” since it is not clear in what sense it is “raw” after rust-proofing. Examiner considers the limitation to include processes for rust-proofing other than plating.
Claim 13 recites the limitation “wherein applying the colored coating includes applying one or more layers of colored film using physical vapor deposition (PVD).” The limitation is indefinite, because it is not clear what is required or whether it is consistent with Claim 10 from which it depends. Claim 10 requires “applying the colored coating includes applying a colored paint directly.” Since “applying the colored coating” in both Claim 10 and Claim 13 require “applying a colored coating directly to exterior surfaces of the raw steel golf shaft,” it is not clear how both the paint of Claim 10 and the one or more layers of colored film using PVD can be applied directly to the exterior surfaces of the raw golf shaft as “applying the colored coating” of Claim 1 requires. The specification describes either paint OR PVD to apply a coating directly to exterior surfaces (e.g. [0017, 0032-0033, 0043], but provides no example where both paint is applied AND ALSO a colored film is applied by PVD. In order to reconcile an apparent conflict between Claims 10 and 13, Examiner interprets the claim to permit applying paint and PVD to different exterior surfaces of a golf club -- such that the coatings are non-overlapping.
Claims 14, 15, and 19 recite the limitation “raw steel tubular member.” The limitation is ambiguous, a) because it is not clear whether the limitation “raw” refers to “raw steel” or to a steel tubular member which is raw, or uncoated, and b) because the term “raw steel” has multiple definitions e.g. “crude steel,” which is not cast into a shape). Additionally, since Claims 19-20 permit a pre-treated steel shaft to be considered “raw,” it is not clear what would exclude a steel tubular member from being considered a “raw steel tubular member.” Moreover, it is not clear that the limitation “raw steel tubular member” is consistent with its having a colored coating applied directly to its exterior surfaces--once applied, the raw steel tubular member would apparently no longer be raw. The specification provides no definition or guidance as to which meaning is used in the application. Examiner considers the limitation to include an uncoated steel tubular member.
Claims 2-13 and 15-20 are rejected as depending from rejected claims.
Claims 2 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires that the raw steel golf shaft of Claim 1 does not include a chrome plating, but according to the specification, a raw steel golf shaft (Claim 1) already does not include chrome plating (see, for example, specification paragraph [0033]). Likewise, Claim 15 excludes a chrome plating, which the limitations “raw steel tubular member” and “coating applied directly to exterior surfaces of the raw steel tubular member” already exclude in Claim 14 in light of the specification.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson (US 2016/0059095).
Regarding Claim 1, Hodgson (US’095) teaches a method, comprising: obtaining a raw steel golf shaft (i.e. non-plated steel golf shaft) [0027]; and 5applying a colored coating directly to exterior surfaces of the raw steel golf shaft using an applicator (Fig. 2; Abstract).  
Regarding Claim 2, US’095 teaches that the raw steel golf shaft does not include chrome plating [0027]. 
Regarding Claim 3, US’095 teaches that the method further comprises coupling the raw steel golf shaft to a 10reference potential (i.e. ground), wherein applying the colored coating includes applying the colored coating by powder coating [0036].  
Regarding Claim 4, US’095 teaches further comprising curing the colored coating (Abstract).  
Regarding Claim 5, US’095 teaches that the method further comprising pre-treating the raw steel golf shaft prior 15to the application of the colored coating (e.g. cleaning, sanding, preheating) [0029-0032]. 
Regarding Claim 7, US’095 teaches pretreating by etching (sanding to roughen) [0031].
Regarding Claim 14, US’095 teaches a golf club shaft comprising: a raw steel tubular member and 5a colored coating applied directly to exterior surfaces of the raw steel tubular member (Abstract; [0026]).  

Regarding Claim 1016, US’095 teaches that the colored coating includes a colored powder coating (Abstract).  
Regarding Claim 18, US’095 teaches that the colored coating includes one or more 15layers of colored film (Abstract).  
Regarding Claim 19, US’095 teaches that the exterior surfaces of the raw steel tubular member are pre-treated prior to the application of the colored coating [0027].
Regarding Claim 20, US’095 teaches an etched and cleaned steel golf club [0030-0031]. Although US’095 fails to expressly teach a step of “rinsing,” the shaft is cleaned, whether by rinsing or by cleaning and wiping off; process steps are given little patentable weight to the product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 7, 10-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Eastwood Self-Etch Primer Black”. <<https://web.archive.org/web/ 20140713125659/ http://www.eastwood.com/eastwood-self-etch-primer-black.html>> (2014, last viewed 1 December 2021) (citing MSDS EASTWOOD EW-16109ZP Black Etch Primer RTS as evidence of ingredients).
Regarding Claims 1-2 and 10, Folck et al. (US’994) teach a method comprising obtaining a raw steel golf shaft (steel, unplated shaft) (col. 2, lines 1-3) and applying a coating (primer) directly to exterior surfaces of the raw steel golf shaft using an applicator (e.g. sprayer or drum) (Abstract; col. 6, lines 21-25) followed by further coatings (Abstract; col. 8, lines 27-50). Additionally, US’994 suggests that a color of an underlying coating (basecoat) is black (col. 8, lines 40-45). US’994 fails to teach applying a colored coating directly to exterior surfaces. “Painting a putter shaft” teaches an analogous method of coating a steel golf shaft including a step of applying an etching primer to a steel shaft see MSDS). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’994 by applying a colored coating directly to exterior surfaces of a raw steel golf shaft, because “Painting a putter shaft” suggests applying an etching primer to a steel shaft and “Eastwood Self-Etch Primer Black” teaches a suitable etching primer, which, because it is black, would provide an underlying color suggested by US’994.
Regarding Claim 5, US’994 teaches pretreating a steel shaft to provide a roughened surface area before applying a primer (col. 2, lines 4-10). Although US’994 give a specific example of roughening a chrome-plated steel shaft (col. 2, lines 53-67), US’994 also suggests that the coating method is not limited to plated steel shafts, but may be applied to non-plated steel shafts, as well (col. 2, lines 1-3). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by pretreating a raw steel shaft before applying a colored coating, because US’994 suggests pretreating a steel shaft by roughening it before applying a colored coating (primer) and suggests that the process is suitable both for plated steel shafts and for raw steel shafts (i.e. non-plated steel shafts).
Regarding Claim 7, the pretreating includes etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38).
Regarding Claim 11, the MSDS to Eastwood Self-Etch Primer Black provides evidence of its solvent component (e.g. toluene, acetone, n-butyl acetate, butanone).
Regarding Claim 13, US’994 teaches applying one or more layers of colored film (chrome-colored, nickel-colored, copper-colored, etc.) to at least a portion of the exterior surface by physical vapor deposition (col. 2, lines 13-17). Because US’994 suggests that a metallic protective layer does not have to cover the entire shaft and may cover only a portion, it would have been obvious to a person of 
Regarding Claims 14-15 and 17, because as presented in the rejection of Claim 1 above, the combination of US’994 in view of “Painting a putter shaft” in view of “Eastwood Self-Etch Primer Black” suggests a method for coating a raw steel tubular member (raw steel golf shaft), including applying a colored coating (colored primer, also considered a paint since it is pigmented and cures) directly to exterior surfaces of the raw steel tubular member, it would have been obvious for the process to result in a golf club shaft comprising a steel tubular member (which would be a raw steel tubular member but for the colored coating applied directly to its exterior surfaces) and a colored coating applied directly to its exterior surfaces.
 	Regarding Claim 18, the colored coating includes one layer of colored film (primer). Additionally, US’994 teaches further layers of colored film (black basecoat or paint) (col. 8, lines 40-67), which when considered along with the primer can be considered to be a colored coating with more than one layer applied directly to exterior surfaces with the black primer layer being one of the multiple layers.
	Regarding Claim 19, US’994 suggests pretreating the steel (e.g. non-plated steel shaft) by roughening it (col. 4, lines 42-50; col. 5, lines 29-38).
Regarding Claim 20, the pretreatment includes at least etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38).
Claim 1-2, 4-5, 7, 9-10, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December .
Regarding Claims 1-2 and 10, Folck et al. (US’994) teach a method comprising obtaining a raw steel golf shaft (steel, unplated shaft) (col. 2, lines 1-3) and applying a coating (primer) directly to exterior surfaces of the raw steel golf shaft using an applicator (e.g. sprayer or drum) (Abstract; col. 6, lines 21-25) followed by further coatings (Abstract; col. 8, lines 27-50). Additionally, US’994 suggests that a color of an underlying coating (basecoat) is black (col. 8, lines 40-45). US’994 fails to teach applying a colored coating directly to exterior surfaces. “Painting a putter shaft” teaches an analogous method of coating a steel golf shaft including a step of applying an etching primer to a steel shaft (BNich0622, posted June 17, 2013 and highergr0und, posted June 17, 2013), and “Tech Note 3.7.1 Etch Primers” teaches an etch primer which is colored (zinc phosphate pigment) and can also reasonably be considered a paint, since it is pigmented and cures. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’994 by applying a colored coating directly to exterior surfaces of a raw steel golf shaft, because “Painting a putter shaft” suggests applying an etching primer to a steel shaft and “Tech Note 3.7.1 Etch Primers” suggests a colored etch primer coating suitable to increase adhesion of subsequent overcoats to metallic surfaces, including steel.
Regarding Claim 4, “Tech Note 3.7.1 Etch Primers” teaches curing the colored paint (pigmented etch primer). It would have been obvious to cure the colored coating, because “Tech Note 3.7.1 Etch Primers” suggests an etch primer which cures.
Regarding Claim 5, US’994 teaches pretreating a steel shaft to provide a roughened surface area before applying a primer (col. 2, lines 4-10). Although US’994 give a specific example of roughening a chrome-plated steel shaft (col. 2, lines 53-67), US’994 also suggests that the coating method is not limited to plated steel shafts, but may be applied to non-plated steel shafts, as well (col. 2, lines 1-3). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the i.e. non-plated steel shafts).
Regarding Claim 7, US’994 the pretreating includes etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38). “Tech Note 3.7.1 Etch Primers” also suggests etching (“abrading”).
Regarding Claim 9, “Tech Note 3.7.1 Etch Primers” suggests pretreating by degreasing before applying the colored coating.
	Regarding Claim 12, “Tech Note 3.7.1 Etch Primers” teaches that the active ingredient in the colored paint (“etch primer”) is acid (e.g. phosphoric acid). However, it fails to teach a concentration. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by using the recited concentration of acid through routine optimization to obtain an adequate rate or extent of etching. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 13, US’994 teaches applying one or more layers of colored film (chrome-colored, nickel-colored, copper-colored, etc.) to at least a portion of the exterior surface by physical vapor deposition (col. 2, lines 13-17). Because US’994 suggests that a metallic protective layer does not have to cover the entire shaft and may cover only a portion, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by directly applying a colored metallic film to one portion of the shaft and directly applying a different colored paint to another portion of the exterior surfaces as desired to achieve desirable corrosion resistance and/ or aesthetic properties.

 	Regarding Claim 18, the colored coating includes one layer of colored film (primer). Additionally, US’994 teaches further layers of colored film (black basecoat or paint) (col. 8, lines 40-67), which when considered along with the primer can be considered to be a colored coating with more than one layer applied directly to exterior surfaces with the black primer layer being one of the multiple layers.
	Regarding Claim 19, US’994 suggests pretreating the steel (e.g. non-plated steel shaft) by roughening it (col. 4, lines 42-50; col. 5, lines 29-38).
Regarding Claim 20, the pretreatment includes at least etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38). “Tech Note 3.7.1 Etch Primers” also suggests degreasing.
Claims 6, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (US 2016/0059095) in view of Miura et al. (US 2010/0267464).
Regarding Claims 6, 9, and 20, US’095 fails to teach rust-proofing other than plating. Miura et al. (US’464) teach derusting, degreasing, and rust-proofing prior to coating [0014, 0017-18]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and resulting golf club shaft of US’095 by degreasing and/ or rust-proofing the shaft before coating, because US’464 suggests these steps to prepare a shaft so that it resists corrosion and improves adhesion and to prepare it to receive a subsequent coating.
Claims 6, 9, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Eastwood Self-Etch Primer Black”. <<https://web.archive.org/web/ 20140713125659/ http://www.eastwood.com/eastwood-self-etch-primer-black.html>> (2014, last viewed 1 December 2021) (MSDS EASTWOOD EW-16109ZP Black Etch Primer RTS provided as evidence of ingredients) as applied to Claims 5 and 19 above, and further in view of Miura et al. (US 2010/0267464).
Regarding Claims 6, 9, and 20, the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” fails to teach rust-proofing other than plating. Miura et al. (US’464) teach derusting, degreasing, and rust-proofing prior to coating [0014, 0017-18]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and resulting golf club shaft of the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” by degreasing and/ or rust-proofing the shaft before coating, because US’095 suggests these steps to prepare a shaft so that it resists corrosion and improves adhesion and to prepare it to receive a subsequent coating.
Claims 6, 8-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (US 2016/0059095) in view of Makino et al. (US 2006/0134327).
Regarding claims 6, 8-9, and 20, US’095 teaches cleaning the shaft with a cleanser and water and wiping the shaft with a towel [0030], but fails to teach degreasing, rust-proofing other than metal plating, or rinsing. Makino et al. (US’327) teach a method for pretreating a steel substrate before powder coating. The method preferably includes rust-proofing, degreasing, and rinsing, followed by powder coating [0043-0049]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and resulting golf club shaft of US’095 by rust-proofing the steel golf club shaft prior to coating it, because rusting (corrosion) is generally undesirable, which both US’095 .
Claims 6, 8-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Eastwood Self-Etch Primer Black”. <<https://web.archive.org/web/ 20140713125659/ http://www.eastwood.com/eastwood-self-etch-primer-black.html>> (2014, last viewed 1 December 2021) (MSDS EASTWOOD EW-16109ZP Black Etch Primer RTS provided as evidence of ingredients) as applied to Claim 5 above, and further in view of Siegl et al. (US 4,830,680).
Regarding Claims 6, 8-9, and 20, the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” fails to teach rustproofing other than by plating, rinsing, or degreasing. Siegl et al. (US’680) teach a process for treating metallic substrates prior to painting, including rustproofing (col. 3, 17-20), degreasing a steel substrate by rinsing with toluene and with acetone to remove shipping oils (col. 6, lines 57-60) , rust-proofing (col. 3, lines 17-24), and also pretreating a steel substrate for painting, including spray painting a primer, by cleaning, applying a chelating solution, and rinsing to clean and increase adhesion before spray painting a primer  (Abstract; col. 7, lines 18-22). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and resulting golf club shaft of the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” by rustproofing, degreasing, and rinsing the shaft before coating, because US’680 suggests these steps to prepare a shaft so that it is clean, resists corrosion, and improves adhesion to paint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
see post by professor_doom, June 20, 2010 and Shambles, August 1, 2015). In addition, DoctorLoomis et al. also suggest applying a spray paint directly to a shaft without primer, even while primer might be preferable (see post by professor_doom, June 20, 2010).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner




/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712